—Appeal by the defendant from a judgment of the County Court, Nassau County (Thorp, J.), rendered June 5, 1995, convicting him of sodomy in the first degree, sexual abuse in the first degree (two counts), and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court did *385not improvidently exercise its discretion in allowing the seven-year-old complainant to testify as a sworn witness, as she had “ ‘some conception’ of the obligations of an oath and the consequences of giving false testimony” (People v Parks, 41 NY2d 36, 46, quoting People v Washor, 196 NY 104, 109). Although she gave perfunctory answers to the court’s sometimes leading questions, her testimony, as a whole, demonstrated that she understood she had a moral duty to tell the truth (see, People v Maldonado, 199 AD2d 563; People v Ranum, 122 AD2d 959; People v Cintron, 214 AD2d 349). She knew the difference between the truth and a lie, knew that she would be punished if she did not tell the truth, and stated that she would tell the truth in court.
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Mangano, P. J., Copertino, Krausman and McGinity, JJ., concur.